Citation Nr: 0527233	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
from January 20 to January 24, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant served on active military duty from January 
1971 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center in Mountain Home, Tennessee (VAMC).  

By a March 2004 action, the Board remanded this case for 
additional development.  

In a November 2004 decision, the Board found that in 
September 2004, while this case was in remand status, the 
Board received notification from the Mountain Home VAMC that 
payment of the unauthorized medical expenses incurred by the 
appellant in conjunction with treatment at a private 
hospital, from January 20 to January 24, 2002, had been 
approved.  Thus, on the basis that the requested benefit on 
appeal had been granted and there was no allegation of error 
of fact or law, the Board concluded that it had no 
jurisdiction to review the original decision of the Mountain 
Home VAMC that denied payment of or reimbursement for 
unauthorized medical expenses incurred by the appellant in 
conjunction with treatment at a private hospital, from 
January 20 to January 24, 2002, and dismissed the appeal.  

The appellant appealed the November 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of VA, and the appellant, 
by and through his attorney, filed a Joint Motion for Remand 
(Joint Motion), dated in April 2005.  In an Order, dated in 
April 2005, the Court granted the Joint Motion, vacated the 
Board's November 2004 decision, and remanded the case, 
pursuant to 38 U.S.C. § 7252(a), for compliance with the 
directive stipulated in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the 
claims file.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, as set forth in the April 2005 Joint 
Motion, the November 2004 Board decision dismissed the 
appellant's claim for payment of unauthorized medical 
expenses incurred in conjunction with treatment at a private 
hospital from January 20 to January 24, 2002.  In this 
regard, the Board noted that in September 2004, the Board had 
received notification from the Mountain Home VAMC that 
following the Board's March 2004 remand decision, the 
appellant's case was re-reviewed and it was determined that 
the Mountain Home VAMC had erred in the original decision, 
and that payment had been made in full under the Millenium 
Healthcare Benefits Act.  Hence, in light of the foregoing, 
given that payment of the unauthorized medical expenses 
incurred by the appellant in conjunction with treatment at a 
private hospital, from January 20 to January 24, 2002, had 
been approved, the Board found that there remained no 
allegations of errors of fact or law for appellate 
consideration.  According to the Board, the Mountain Home 
VAMC's decision had fully resolved and thus, had rendered 
moot the claim on appeal to the Board.  The Board noted that 
in the instant case, there were no exceptions to the mootness 
doctrine because the relief sought on appeal, the payment of 
unauthorized medical expenses incurred in conjunction with 
treatment at a private hospital from January 20 to January 
24, 2002, had been accomplished without the need for action 
by the Board.  However, the Joint Motion indicated that on 
appeal to the Court, the appellant submitted a copy of a 
letter, dated in March 2005, subsequent to the November 2004 
Board decision, which showed that VA had paid the private 
hospital, Buchanan General Hospital, a total of $3,268.22, of 
the appellant's total bill, and that the remaining amount had 
been referred to a debt collector.  Thus, according to the 
Joint Motion, it did not appear that the VA had made payment 
"in full under the Millenium Healthcare Benefits Act," and 
that a remand was warranted for the Board to address whether 
the appellant was entitled to reimbursement for the remaining 
amount of unauthorized medical expenses incurred during the 
private hospitalization from January 20 to January 24, 2002.  

In light of the above, the Board notes that there are now 
discrepancies in the evidence of record as to whether or not 
payment of the unauthorized medical expenses incurred by the 
appellant in conjunction with treatment at a private 
hospital, from January 20 to January 24, 2002, has been made 
in full under the Millenium Healthcare Benefits Act.  In 
addition, if, in fact, VA has only paid the private hospital, 
Buchanan General Hospital, a total of $3,268.22, of the 
appellant's total bill of $8,811.17, that allowance did not 
constitute a complete grant of the benefits sought on appeal 
and there is no evidence of record showing that the RO then 
issued a supplemental statement of the case with an 
explanation of the reasons and bases for the actions taken.  
Thus, this matter should be clarified.  

Accordingly, this case is remanded to the RO for the 
following actions:

The RO should review and re-adjudicate 
the issue on appeal.  If such action does 
not grant the benefit claimed (a complete 
grant of the benefit claimed would 
involve VA paying the full amount of the 
total bill of $8,811.17 to Buchanan 
General Hospital), the RO should provide 
the appellant and his representative a 
supplemental statement of the case which 
includes consideration of all evidence 
added to the record since the last 
supplemental statement of the case was 
issued in July 2004, and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


